Green, J. (dissenting).
I must dissent. The record does not establish that the police had a right to frisk the defendant for the limited purpose of discovering a weapon or, assuming that the frisk was justified, that the police had the right to seize the contents of the small leather pouch found on defendant’s person. I acknowledge that the officers had the right to stop the car in which defendant was riding as a passenger and to order the defendant and his two companions out of the car for inquiry (Pennsylvania v Mimms, 434 US 106; People v Russ, 61 NY2d 693, 695; People v Landy, 59 NY2d 369, 376). This is so because the car fit the detailed description of a car involved in a hit-and-run accident occurring shortly before the stop and in the vicinity of the accident. The stop of the car, however, did not justify the frisk of the defendant absent a reasonable basis for the officer to suspect that defendant was armed and dangerous (Sibron v New York, 392 US 40, 64; People v Carney, 58 NY2d 51; People v Stewart, 41 NY2d 65, 69). There is here no reasonable basis for such suspicion.
The People rely on the unverified information from the *199victim of the hit-and-run accident that when the victim attempted to converse with the occupants in defendant’s car the victim heard mention of a gun and stated that shots were fired. Upon further questioning by the hearing court, however, the officer testified that he learned it was the victim, not defendant or one of his companions, who fired the shots. The officer conceded that neither defendant nor his companions were uncooperative, suspicious or made any furtive movements (cf. People v King, 65 NY2d 702). No weapon was found within the car or on any of the occupants of the vehicle. Moreover, defendant, a passenger in the back seat, was not responsible for the hit-and-run accident. Hence, the information possessed by the police officers, either standing alone or considered in conjunction with their observations at the scene, did not rise to the level of reasonable suspicion warranting a self-protective frisk which produced the controlled substances upon which defendant’s conviction was based (People v Russ, supra; People v Hauser, 80 AD2d 460, 464-465).
The fact that in Russ (supra) the information concerning a gun was supplied by an anonymous radio tip and defendant’s actions there were not concealed by darkness, or the fact that in Hauser (supra) there was no indication that defendant was possibly involved in criminal activity, does not render these decisions inapplicable here. The importance of Russ and Hauser is not the identity of the informant, or whether the crime occurred during the day or night, but rather whether the information possessed by the officer constitutes reasonable suspicion to believe defendant possesses a weapon. There was no basis for such suspicion here because the accident victim-informant did not see defendant or his companions with a gun and the only shots fired were by the victim. Indeed, Russ is a much stronger case for finding reasonable suspicion that defendant possessed a gun because there, defendant was seen actually possessing a handgun and passing it to another occupant of the car. Nevertheless, the court granted defendant’s motion to suppress a pistol seized from her following a frisk because there was "no basis for inferring that she had another [gun] or that it had been returned to her” (People v Russ, 61 NY2d 693, 695, supra).
Even assuming the frisk was justified, however, there was no reasonable basis for the officer to open the leather pouch found on defendant’s person during the frisk. The pouch was described by the officer as approximately 3 by 3 inches in size, containing a "tightly bound” bundle, tied with rubberbands *200making a "distinctive lump” which, in the officer’s opinion, could have contained a .22 caliber handgun. In my view, the officer’s opinion is, as a matter of law, incredible and specifically tailored to meet constitutional objections (see, People v Berrios, 28 NY2d 361, 369; People v Guzman, 116 AD2d 528, 531; People v Quinones, 61 AD2d 765, 766; cf People v Vincente, 100 AD2d 789, affd 63 NY2d 745). The officer did not claim that he believed the pouch contained a weapon other than a gun, nor could he have based on the information received because the victim mentioned the possibility that only a gun was involved. Of course, a police officer need not "await the glint of steel before he can act to preserve his safety” (People v Benjamin, 51 NY2d 267, 271) but, here, there was no reasonable basis for the officer to suspect that there was anything "steel” in the small, opaque, leather pouch. Hence, my review of the record leads to the conclusion that not only does the evidence fail to show any antecedent conduct evincing criminality on the part of the defendant, but it also lacks proof of a describable object from which the officer could conclude that defendant had a gun (see, People v Roth, 66 NY2d 688, 690; People v Wiley, 110 AD2d 590, 591; People v Williams, 79 AD2d 147, 150; cf. Sibron v New York, 392 US 40, 65, supra).
Accordingly, the judgment should be reversed, on the law and facts, defendant’s motion to suppress should be granted, and a new trial granted.
Callahan, Doerr and Pine, JJ., concur with Dillon, P. J.; Green, J., dissents and votes to reverse the judgment, on the law and facts, grant defendant’s motion to suppress and grant a new trial.
Judgment affirmed.